169 F.3d 1188
UNITED STATES of America, Plaintiff-Appellee,v.Carlos Reubern GUASSAC, and Grace Barbara Necochea,Defendants-Appellants.
Nos. 98-50035, 98-50051.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Dec. 8, 1998.Decided March 2, 1999.

Keith H. Rutman, San Diego, California, for defendant-appellant Guassac.
Ben L. Coleman, Federal Defenders, San Diego, California, for defendant-appellant Necochea.
Peter A. Frandsen, Criminal Division, U.S. Department of Justice, San Diego, California, for the plaintiff-appellee.
Appeals from the United States District Court for the Southern District of California;  Judith N. Keep, Chief District Judge, Presiding.  D.C. Nos.  CR-97-01225-001-K, CR-97-01225-002-K.
Before:  KOZINSKI and O'SCANNLAIN, Circuit Judges, and LOVELL,1 District Judge.
PER CURIAM:


1
Appellants contend that the Mesa Grande Band of Mission Indians is not an "Indian Tribal Organization" within the meaning of 18 U.S.C. § 1163 and, therefore, that we must reverse their conviction because the district court lacked jurisdiction over them.  The Tenth Circuit rejected a similar claim in United States v. Palmer, 766 F.2d 1441 (10th Cir.1985).  We agree with their reasoning and conclude that "federal criminal statutes are applicable uniformly to all tribes within the jurisdiction of Congress."  Id. at 1444.   Accordingly, this case was properly brought under 18 U.S.C. § 1163.


2
AFFIRMED.



1
 The Honorable Charles C. Lovell, United States District Judge for the District of Montana, sitting by designation